—Order of disposition, Family Court, New York County (Mary Bednar, J.), entered February 15, 1994, which adjudicated appellant a juvenile delinquent and placed him with the New York State Division for Youth for a period of twelve months based upon an order of fact-finding (same court and Justice) entered January 14,1994, which, as later modified by said court, found that appellant had committed acts, which, if committed by an adult, would constitute the crimes of attempted assault in the third degree (Penal Law §§ 110.00, 120.00 [1]) and criminal possession of a weapon in the fourth degree (Penal Law § 265.01 [2]), unanimously affirmed, without costs.
Viewing the evidence in the light most favorable to the presenting agency (People v Malizia, 62 NY2d 755, cert denied 469 US 932), a rational trier of fact could find beyond a reasonable doubt that appellant intended to cause injury to the victim by tapping, then slapping, then smacking and finally punching the victim, thus establishing the elements of attempted assault in the third degree. The evidence at the fact-finding hearing established beyond a reasonable doubt that appellant intended to use a lit cigarette against the victim and thus find that the elements of the offense of criminal possession of a weapon in the fourth degree have been proven.
We have considered appellant’s other arguments and find them to be without merit. Concur—Rosenberger, J. P., Wallach, Asch and Tom, JJ.